                        Case 17-10225                  Doc 52          Filed 10/09/18              Page 1 of 1




B 2100A (Form 2100A) (12/15)

                                 UNITED STATES BANKRUPTCY COURT
                                               MIDDLE District Of NORTH CAROLINA


In re: JOHN DOUGLAS BRUNSON                                                                      Case No. 17-10225

                             TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust                DLJ Mortgage Capital, Inc
        Name of Transferee                                                                Name of Transferor


Name and Address where notices to transferee                                     Court Claim # (if known): 5-1
should be sent:                                                                  Amount of Claim: $139738.73
Caliber Home Loans, Inc.                                                         Date Claim Filed: 06/28/2017
13801 Wireless Way
Oklahoma City, OK 73134
Phone: (800)401-6587
E-mail: SD-Bankruptcy@caliberhomeloans.com
Last Four Digits of Acct #: 7807                                                 Phone: 877-768-3759
                                                                                 Last Four Digits of Acct. #: 3990

Name and Address where transferee payments
should be sent (if different from above):
Caliber Home Loans, Inc.
PO Box 24330
Oklahoma City, OK 73124
Phone: (800)401-6587
E-mail: SD-Bankruptcy@caliberhomeloans.com
Last Four Digits of Acct #: 7807

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Ashish Rawat
     AIS Portfolio Services, LP as agent                                         Date 10/09/2018
         Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
